Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 2, 1980, which dismissed as untimely claimant’s appeal from a decision of the Administrative Law Judge, filed October 8,1980, sustaining the initial determination of the Industrial Commissioner which disqualified claimant from receiving benefits because he lost his employment due to misconduct in connection therewith. It is undisputed that the decision was mailed October 8, 1980 and claimant’s notice of appeal was filed November 13,1980,15 days beyond the statutory 20-day period. In view of the explicit provisions of the statute regulating appeals in these administrative proceedings (Labor Law, §621, subd 1), the statute must be strictly enforced (Matter of Gavin [Levine], 52 AD2d 1006; Matter of Fleischman [Levine], 50 AD2d 1007). Decision affirmed, without costs. Mahoney, P. J., Kane, Casey, Weiss and Herlihy, JJ., concur.